Citation Nr: 0200749	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  99-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

As a preliminary matter, during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000, effective 
November 9, 2000, was signed into law, and regulations to 
implement the provisions of the new law were also passed, 
generally effective as of the same date.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This law, in pertinent part, modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In relation to the present appeal, the veteran has been 
assigned a 10 percent evaluation for traumatic arthritis of 
the right knee, effective from April 1946.  The veteran 
submitted a claim for an increased evaluation in March 1998.  
By rating decision dated July 1998, the RO confirmed and 
continued the 10 percent evaluation.  The veteran appealed 
this rating decision.  During the course of this appeal, the 
RO assigned a separate 10 percent evaluation for medial 
instability of the right knee effective from September 1999.

The Board observes that the veteran's claims file apparently 
was lost in February 2000 and that the present claims file is 
a reconstruction.  A review of the Statement of the Case and 
the Supplemental Statement of the Case reflects that the RO 
considered an April 1998 VA examination, a September 1999 VA 
examination, 1998-1999 VA outpatient records, and private 
medical records dated 1974 to 1999 from Dr. D. W. Rodriguez.  
None of this evidence is of record and there is no indication 
that the RO attempted to secure duplicate copies of this 
evidence.  Under these circumstances, the Board finds that it 
cannot proceed with appellate review.

Therefore, the Board finds that the RO should again request 
copies of the VA treatment records and examinations and 
associate them with the claims file.  The RO also should 
request that the veteran provide releases for all private 
medical records, including those of Dr. Rodriguez.  In 
addition, the RO should obtain any current treatment records 
not previously considered, and otherwise complete all 
development necessary for compliance with the Veterans Claims 
Assistance Act.

This matter is remanded to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all evidence that 
has been previously considered by the RO 
in the course of this appeal.  The RO 
should request that the veteran identify 
all additional sources of medical 
treatment for his right knee, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

3.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



